Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species B Figure 4 in the reply filed on 08/16/2022 is acknowledged.  The traversal is on the ground(s) that the gaps and joints are described in the specification as being able to be present in each of the figures.  This is not found persuasive because this is generally the case for all patent applications, i.e. the embodiments can be used together. The purpose of the election of species is to narrow the scope of the search so every small difference that an inventor imagines doesn’t need to be addressed in a rejection. The gaps and joints are shown differently in different figures and provide enough of a burden to be subject to a species requirement.
Applicant elected Figure 4 along with Claim 1, however Figure 4 shows gaps while Claim 1 requires joints, which are different species. In an effort to further prosecution the examiner will examine claim 1 along with the elements described as gaps claims 4 and 12-14. Since applicant has stated the joints and gaps are “not patentably distinct” (page 2 line 22) these elements will be treated as essentially the same.
Claims 1-16 will be treated on the merits.
Claim 17 is withdrawn.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 10 and 15 are objected to because of the following informalities:
Claim 10 uses the phrase “wherein when attaching” which should probably read “when attached”
Claim 15 uses the phrase “each second segment element five feet” which should probably add the word “is”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-8, 10, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richards (US 5372071 A).
Regarding Claim 1, Richards discloses A separation device assembly comprising:
a plurality (See Fig. 1B each side of the nose cone has two separation devices, divided between the cone and cylindrical portions) of first segment elements (18), each first segment element having an attachment portion (where 18 attaches to 10 at 20, See Fig. 4A and 6A) and a frangible (“joint shear capability”; Column 5 Line 55) portion (portion of 18 with bolts 26), the attachment portion of the first segment elements is arranged to fixedly connect to a first structural component (10); and
at least one second segment (16) element having an attachment portion (where 20 is attached in Fig. 4A and 6A) and a securing portion (portion of 16 attached by 26), wherein the attachment portion of the at least one second segment element is arranged to fixedly connect to a second structural component (12);
wherein at least two (two on each side of fairing; See Fig. 1A+1B) of the plurality of first segment elements are attached to the at least one second segment element adjacent (at the line between conical and cylindrical sections) to each other, wherein a first segment joint (at the line between conical and cylindrical sections) is formed between adjacent first segment elements;
wherein an expansion device cavity (30) is formed between the attached first and second segment elements.

Regarding Claims 2-4, 6-8, 10, and 12-14 Richards discloses:
2. The separation device assembly of claim 1, wherein each first segment element includes a fracture groove (“continuous or partially continuous shear or tensile strip”; Column 9 Line 23).

3. The separation device assembly of claim 1, wherein the frangible portion of each first segment element comprises a first arm and a second arm (top and bottom arms of 18, maybe best shown in Figs. 4D and 6D).

4. The separation device assembly of claim 1, further comprising a gap (“not patentably distinct” joint described above) located between adjacent first segment elements when attached to the at least one second segment element.

6. The separation device assembly of claim 1, further comprising an expansion device (32/34) located within the expansion device cavity, wherein expansion of the expansion device causes the frangible portions of the first segment elements to separate (full separation in Figures 4D and 6D) the separation device assembly.

7. The separation device assembly of claim 1, wherein the at least one second segment element (16) comprises a plurality of second segment elements (two on each side of fairing; See Fig. 1A+1B).

8. The separation device assembly of claim 7, wherein each second segment element is a same length as each first segment element (length of cylindrical section or length of nose cone).

10. The separation device assembly of claim 7, wherein each first segment (18) element comprises a plurality of fastener apertures (apertures associated with 26) and each second segment (16) element comprises a plurality of fastener apertures (apertures associated with 26), wherein when attaching the first segment elements to the second segment.

12. The separation device assembly of claim 11, wherein at least one of the first segment joints and the second segment joints includes a gap (joint described above) between the adjacent first segment elements or the adjacent second segment elements.

13. The separation device assembly of claim 12, wherein the gap (joint described above) is a spacing that is at or below a predetermined or preset distance (this is a non-limiting phrase and is inherently true in all situations).

14. The separation device assembly of claim 11, wherein both the first segment joints and the second segment joints include a gap between the adjacent first segment elements and the adjacent second segment elements (along the line between the cone and cylindrical portions in Figs. 1A+1B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Richards as applied to claims 1 and 7 above, and further in view of Rivas Sánchez (US 10343795 B2).
Regarding Claims 5 and 9:
Richards discloses the separation device with at least two first and two second segments including joints as described, but the first and second segments are the same length. Rivas Sánchez teaches a first segment element (5) and a second segment element (21) and a plurality of second segment elements that are a shorter length than the first segment element (See Fig. 4). At the time of invention it would have been obvious to make the first segment or the second segment have a shorter length than the opposite segment of Richards in view of the teaching of Rivas Sánchez.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Richards.
Regarding Claims 15 and 16 Richards discloses the claimed invention except for the specific lengths of more or less five feet. Richards goes on to teach “typical fairings range from 15 to 30 feet in length with two joint assemblies running approximately this full length” in Column 6 Line 21. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the device wherein each first segment element is five feet in length or less and each second segment element five feet in length or less and wherein each first segment element is five feet in length or less, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224. The examiner can normally be reached Monday - Friday, 9AM - 5PM eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua D Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M O'HARA/Primary Examiner, Art Unit 3642